 



Exhibit 10.1
FIFTH AMENDMENT TO
PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS
          THIS FIFTH AMENDMENT TO PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS
(this “Amendment”), dated as of December 3, 2007, is entered into between DMH
CAMPUS INVESTORS, LLC, a Delaware limited liability company (“Buyer”), and
NEUROCRINE BIOSCIENCES, INC., a Delaware corporation, and SCIENCE PARK CENTER,
LLC, a Delaware limited liability company (collectively, “Seller”), with
reference to the following recitals:
RECITALS
     A. Seller and Buyer’s predecessor-in-interest, Veralliance Properties,
Inc., are parties to that certain Purchase Agreement and Escrow Instructions
dated as of October 30, 2007, as amended by that certain First Amendment to
Purchase Agreement and Escrow Instructions dated as of November 21, 2007, as
amended by that certain Second Amendment to Purchase Agreement dated as of
November 27, 2007, as amended by that certain Third Amendment to Purchase
Agreement dated as of November 28, 2007, and as further amended by that certain
Fourth Amendment to Purchase Agreement dated as of November 28, 2007 (as
amended, the “Purchase Agreement”). All initially-capitalized terms not
otherwise defined herein shall have the meanings set forth in the Purchase
Agreement unless the context clearly indicates otherwise.
     B. Seller and Buyer mutually desire to amend the Purchase Agreement as
provided below.
AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
          1. Closing Date. The defined term “Closing Date” in Section 1 of the
Purchase Agreement is hereby deleted and replaced in its entirety with the
following:
““Closing Date” means December 4, 2007 (or such earlier date as may be mutually
agreed upon by Seller and Buyer).”
          2. Increase in Purchase Price. The defined term “Purchase Price” in
Section 1 of the Purchase Agreement is hereby deleted and replaced in its
entirety with the following:
““Purchase Price” means $109 million, plus the Prepayment Charges which Buyer
shall pay to Seller. The Deposit will be credited towards the Purchase Price.”
All references in the Purchase Agreement to Buyer assuming the Existing Loan are
no longer applicable.

1



--------------------------------------------------------------------------------



 



          3. NBI Lease. The defined term “NBI Lease” in Section 1 of the
Purchase Agreement is hereby deleted and replaced in its entirety with the
following:
““NBI Lease” means a lease to become effective on the Close of Escrow in the
form contained in the attached Exhibit A, between NBI, as tenant, and Buyer’s
designee who acquires Parcel 1 at the Close of Escrow, as landlord.”
          4. Prorations. Section 8 of the Purchase Agreement is hereby deleted
and replaced in its entirety with the following:
“Prorations. With respect to the that portion of the Property that is covered by
APN 304-070-60, general and special county and city real property taxes and
assessments (the “Campus Taxes”) that are due and payable in the month that the
Close of Escrow occurs shall be paid by Seller through Escrow without proration.
With respect to that portion of the Property that is covered by APNs 307-010-28
and 307-010-29, general and special county and city real property taxes and
assessments (the “Land Taxes”, and collectively with the Campus Taxes, the
“Taxes”) must be prorated between Buyer and Seller, as of the Close of Escrow,
on the basis of the actual number of days during the month in which the Close of
Escrow occurs and based on the most recent official tax bills or notice of
valuation available to the general public for the fiscal year in which the Close
of Escrow occurs, and to the extent the tax bills do not accurately reflect the
actual Land Taxes assessed against the Property (or any portion of the
Property), then Buyer and Seller shall adjust such actual Land Taxes between
Buyer and Seller outside of Escrow, as soon as reasonably possible following the
Close of Escrow. Rent payable under the NBI Lease, including Monthly Rental and
monthly estimated Operating Expenses (“Rent”) for the month in which the Close
of Escrow occurs shall be paid by Seller, on the basis of the actual number of
days left in the month in which the Close of Escrow occurs. Because the NBI
Lease is a triple-net lease, no items other than the Land Taxes shall be
prorated between Buyer and Seller.”
          5. Exhibit A. Exhibit A attached to the Purchase Agreement is hereby
deleted and replaced in its entirety with the lease agreement that is attached
as Exhibit A to this Amendment.
          6. Exhibit _C. The list of tangible personal property attached to this
Amendment as Exhibit B is hereby replaced with the existing list contained in
Schedule 3 of Exhibit C attached to the Purchase Agreement.
          7. No Other Amendments. Except as expressly modified hereby, the
Purchase Agreement shall remain unmodified and in full force and effect. To the
extent any of the provisions of this Amendment are inconsistent with any of the
provisions set forth in the Purchase Agreement, the provisions of this Amendment
shall govern and control.

2



--------------------------------------------------------------------------------



 



          8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument. Each counterpart
may be delivered by facsimile transmission.
[SIGNATURES ON NEXT PAGE]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Buyer and Seller have executed this Amendment as
of the day and year first above written.
Buyer:
DMH CAMPUS INVESTORS, LLC,
a Delaware limited liability company

                                              By:   PRISA III DMH CAMPUS, LLC,  
          a Delaware limited liability company, its managing member        
 
                                                By:   PRISA III Investments,
LLC,                 a Delaware limited liability company, its sole member      
 
 
                                                    By:   PRISA III REIT
Operating LP,                     a Delaware limited partnership, its sole
member        
 
                                                        By:   PRISA III OP GP,
LLC,                         a Delaware limited liability company, its general
partner        
 
                                                            By:   PRISA III Fund
LP,                             a Delaware limited partnership, its manager    
 
                                                                By:   PRISA III
Fund GP, LLC,                                 a Delaware limited liability
company, its general partner    
 
                                                                    By:   PRISA
III Fund PIM, LLC,                                 a Delaware limited liability
company, its sole member    
 
                                                                        By:  
Prudential Investment Management, Inc.,                                 a New
Jersey corporation, its sole member
 
                                           
 
                              By:   /s/ Soultana Reigle        
 
                                           
 
                              Name:   Soultana Reigle        
 
                              Title:   Vice President        

Seller:
NEUROCRINE BIOSCIENCES, INC.,
a Delaware corporation

         
By:
  /s/ Tim Coughlin    
 
       
 
  Tim Coughlin, VP and CFO    

S-1



--------------------------------------------------------------------------------



 



SCIENCE PARK CENTER, LLC,
a Delaware limited liability company

              By:   NEUROCRINE BIOSCIENCES, INC.,         a Delaware
corporation, its Manager    
 
           
 
  By:   /s/ Tim Coughlin    
 
           
 
      Tim Coughlin, VP and CFO    

S-1



--------------------------------------------------------------------------------



 



Exhibit A
Lease Agreement
[See Attached.]

A-1



--------------------------------------------------------------------------------



 



Exhibit B
List of Tangible Personal Property
Exhibit H to the Lease attached to this Amendment as Exhibit A is incorporated
into this Exhibit
B as if fully repeated here.

B-1